[Cite as Schwartz v. Honeywell Internatl., Inc., 2016-Ohio-3175.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103377


         MARK SCHWARTZ, INDIVIDUALLY AND AS
         EXECUTOR OF THE ESTATE OF KATHLEEN
                  SCHWARTZ, ET AL.
                                                            PLAINTIFFS-APPELLEES
                                                            CROSS-APPELLANTS

                                                      vs.

         HONEYWELL INTERNATIONAL, INC., ET AL.
                                                            DEFENDANTS-APPELLANTS
                                                            CROSS-APPELLEES



                                  JUDGMENT:
                               AFFIRMED IN PART,
                          REVERSED IN PART, REMANDED

                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-14-819582

        BEFORE: S. Gallagher, J., Keough, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: May 26, 2016
ATTORNEYS FOR APPELLANTS

Steven G. Blackmer
Melanie M. Irwin
Willman & Silvaggio
One Corporate Center
5500 Corporate Drive, Suite 150
Pittsburgh, Pennsylvania 15237

Michael W. Weaver
McDermott, Will & Emery, L.L.P.
227 West Monroe Street
Chicago, Illinois 60606


ATTORNEYS FOR APPELLEES

Shawn M. Acton
James L. Ferraro
Anthony Gallucci
John Martin Murphy
Kelley & Ferraro, L.L.P.
2200 Key Tower
127 Public Square
Cleveland, Ohio 44114


Also listed:

For CBS Corporation f.k.a. Viacom

CBS Corporation f.k.a. Viacom
c/o Prentice Hall Corporation Service
80 State Street
Albany, New York 12207

For Eaton Corporation

Eaton Corporation
1111 Superior Avenue
Cleveland, Ohio 44114
For Ford Motor Co.

Ford Motor Co.
c/o C T Corporation System
1300 East Ninth Street
Suite 1010
Cleveland, Ohio 44114


For General Electric Corporation

General Electric Corporation
CT Corporation Systems
1300 East Ninth Street
Suite 101
Cleveland, Ohio 44114


For Genuine Parts Company

Genuine Parts Company
c/o Grant Norris S A
2665 West Dublin Granville Road
Columbus, Ohio 43235


For Pneumo Abex Corp. Successor Inc.

Pneumo Abex Corp Successor, Inc.
c/o Prentice Hall Corp.
50 West Broad Street
Suite 1800
Columbus, Ohio 43215


For Rockwell Automation Company

Rockwell Automation Company
c/o CT Corporation System
350 North Saint Paul Street, Suite 2900
Dallas, Texas 75201


For Schneider Electric USA Inc.

Schneider Electric USA Inc.
c/o CSC-Lawyers Incorp Service
50 West Broad Street
Suite 1800
Columbus, Ohio 43215


For Union Carbide Corporation

Union Carbide Corporation
c/o C T Corporation System S A
1300 East Ninth Street
Suite 1010
Cleveland, Ohio 44114


For Westinghouse Electric Corporation AK

Westinghouse Electric Corporation AK
c/o CSC Lawyers Incorp Services
50 West Broad Street, Suite 1800
Columbus, Ohio 43215




SEAN C. GALLAGHER, J.:

      {¶1} Defendant-appellant Honeywell International, Inc. (“Honeywell”), appeals

the judgment entered upon a jury verdict that found Honeywell was 5 percent responsible
for the injuries of decedent Kathleen Schwartz (“Schwartz”), who died from peritoneal

mesothelioma.    The amount of the judgment against Honeywell was $1,011,639.92.

Plaintiffs-appellees 1 have filed a cross-appeal challenging the trial court’s decision to

grant a directed verdict against them on their claim for punitive damages. Upon review,

we affirm the judgment in plaintiffs’ favor, reverse the decision on punitive damages, and

remand the cause for a new trial on the punitive damages claim.

                              Lawsuit Against Honeywell

      {¶2} Plaintiffs brought this action against Honeywell and several other defendants.

                                                                  2
The case proceeded to trial against only Honeywell.                      Honeywell is the

successor-in-interest to The Bendix Corporation (“Bendix”).           Plaintiffs claimed that

Schwartz developed peritoneal mesothelioma and died as a result of her exposures to

asbestos and asbestos-containing products by virtue of her father’s automotive repair

work in the garage of the family home, involving brakes manufactured by Bendix, and her

father’s employment as an electrician.

      {¶3} Prior to trial, Honeywell filed several motions in limine, three of which are

relevant to this appeal.   First, Honeywell filed a motion in limine to exclude the

testimony of Joseph H. Guth, Ph.D., which requested a Daubert hearing. The trial court

conducted a Daubert hearing on this motion. Second, Honeywell filed a motion in


      1
          Mark Schwartz brought this action individually and as executor of the
estate of Kathleen Schwartz, and as legal guardian of his minor children. Taylor
Schwartz, an emancipated child of Mark and Kathleen Schwartz, is also a plaintiff
in the action.
      2
          By the time of trial, Honeywell was the sole remaining defendant.
limine to preclude the opinions of plaintiffs’ experts suggesting that brake dust causes

peritoneal mesothelioma or that “every exposure” to asbestos is a substantial contributing

cause of the disease.      The trial court heard arguments on this motion before the

commencement of trial.       Third, Honeywell filed a motion in limine to exclude any

testimony concerning an amicus brief that was initially filed with the Michigan Supreme

Court and was later published as a medical article. Each of these motions was denied by

the trial court.

       {¶4} During trial, the court denied Honeywell’s motion for a directed verdict,

which was made at the conclusion of plaintiffs’ case-in-chief and again at the conclusion

of the evidence. Honeywell moved for a directed verdict on the ground that plaintiffs

failed to prove general or specific causation, and on the separate ground that plaintiffs

failed to establish a claim for design defect.

       {¶5} After the compensatory phase of the bifurcated trial concluded, the trial court

granted a directed verdict on plaintiffs’ claim for punitive damages.

       {¶6} The jury rendered a verdict for plaintiffs in the total amount of

$20,232,798.21, and found Honeywell was 5 percent responsible for Schwartz’s injuries.

The court rendered judgment for plaintiffs and against Honeywell in the amount of

$1,011,639.92.

                                     Background Facts

       {¶7} Schwartz’s father, Arthur Webber, was employed as an electrician for the

Pennwalt Corporation from 1963 until 1996.             He claimed that throughout his
employment, he was occupationally exposed to asbestos and asbestos-containing

products. At the end of a work day, he would brush off his clothes. After leaving work

he would pick up his daughter in the family car and take her home.

       {¶8} From 1964 until 1986, Webber performed a number of brake jobs on family

vehicles in the garage attached to the family home. Webber testified he always used

Bendix replacement brakes.     He described the process of changing the brakes.         He

would use a hammer to loosen the drum to get it off, which “created a lot of brake dust.”

He would clean off the brake using a whisk broom and wipe it down with a rag, which

created brake dust. Before installing a new brake, he would “take the sandpaper and

rough it up a little bit[,]” which created dust. When changing brakes, the brake dust

would get on him and around him. Once finished, he cleaned up with a dust bin that he

emptied in the trash can.

       {¶9} Although he could not provide a number, he testified that he performed at

least two brake jobs on each car he owned, and he referenced five different vehicles in his

testimony. At one point he testified the number of brake jobs was “at least five,” but he

also indicated it could have been “six, seven, eight, nine.” Webber also testified that he

removed the wheels and drums on his cars “every summer” to check the condition of the

brakes. Again, he would use a hammer to loosen the brakes and would use a broom to

whisk away any dust that accumulated and would wipe it down.

       {¶10} Webber’s children would access the yard through the garage.             After

performing brake work, Webber typically would remain in the same clothing, while
interacting with his family, until the end of the day.        His clothing was mixed and

laundered with the clothing of other family members.           Once old enough, Schwartz

helped with the family laundry.

         {¶11} Schwartz resided in the family home for approximately 18 years, from her

birth in 1968 until she went to college in 1986. She was 43 years old when she died of

peritoneal mesothelioma in 2012, and is survived by a husband and four children.

                           Appeal and Cross-appeal Challenges

         {¶12} On appeal, Honeywell challenges the trial court’s denial of the three motions

in limine and the court’s denial of its motion for a directed verdict. In the cross-appeal,

plaintiffs challenge the trial court’s decision to grant a directed verdict on their claim for

punitive damages.

                              Admission of Expert Testimony

         {¶13} Honeywell’s first and second assignments of error challenge the trial court’s

admission of expert testimony, specifically that of Dr. Carlos Bedrossian and Dr. Guth,

who offered opinions at trial.

         {¶14} A trial court has broad discretion in determining the admissibility of expert

testimony, subject to review for an abuse of discretion. Terry v. Caputo, 115 Ohio St.3d

351, 2007-Ohio-5023, 875 N.E.2d 72, ¶ 16. Generally, a trial court should admit expert

testimony when it is material and relevant, and in accordance with Evid.R. 702. Id.

Evid.R. 702 permits a witness to testify as an expert when the following circumstances

apply:
      (A) The witness’ testimony either relates to matters beyond the knowledge
      or experience possessed by lay persons or dispels a misconception common
      among lay persons;

      (B) The witness is qualified as an expert by specialized knowledge, skill,
      experience, training, or education regarding the subject matter of the
      testimony;

      (C) The witness’ testimony is based on reliable scientific, technical, or
      other specialized information. To the extent that the testimony reports the
      result of a procedure, test, or experiment, the testimony is reliable only if all
      of the following apply:

      (1) The theory upon which the procedure, test, or experiment is based is
      objectively verifiable or is validly derived from widely accepted knowledge,
      facts, or principles;

      (2) The design of the procedure, test, or experiment reliably implements
      the theory;

      (3) The particular procedure, test, or experiment was conducted in a way

      that will yield an accurate result.

Evid.R. 702.

      {¶15} In determining whether an expert’s testimony is admissible under Evid.R.

702, the trial court is to focus on whether the opinion is based on scientifically valid

principles, as opposed to whether the conclusions are correct or satisfy the proponent’s

burden of proof at trial.    Miller v. Bike Athletic Co., 80 Ohio St.3d 607, 613-614,

1998-Ohio-178, 687 N.E.2d 735.         The trial court, as gatekeeper, must evaluate the

principles and methodology that underlie an expert’s opinion. Valentine v. Conrad, 110

Ohio St.3d 42, 2006-Ohio-3561, 850 N.E.2d 683, ¶ 17, citing Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579, 589, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), and

GE v. Joiner, 522 U.S. 136, 142, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997).

       {¶16} Several factors may aid the court in evaluating the reliability of scientific

evidence, including: “(1) whether the theory or technique has been tested, (2) whether it

has been subjected to peer review, (3) whether there is a known or potential rate of error,

and (4) whether the methodology has gained general acceptance.” Miller at 611, citing

Daubert at 593-594. The factors are not to be rigidly applied because the inquiry is a

flexible one. Daubert at 594; Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141, 119

S.Ct. 1167, 143 L.Ed.2d 238 (1999). “[E]ven if [an expert’s] opinion has neither gained

general acceptance by the scientific community nor has been the subject of peer review,

these are not prerequisites to admissibility under Daubert[.]”        Miller at 613.    The

“ultimate touchstone” for determining reliability is helpfulness to the trier of fact, which

turns on whether the expert’s technique or principle is sufficiently reliable so that it will

aid the trier of fact in reaching accurate results.        Id. at 614 (citations omitted).

“Vigorous cross-examination, presentation of contrary evidence, and careful instruction

on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Daubert at 596.

                                      Dr. Bedrossian

       {¶17} Under its first assignment of error, Honeywell claims as follows:

       The trial court committed reversible error by permitting plaintiff’s experts

       to testify, over objections, that (1) an individual’s “total and cumulative
       exposure to asbestos, from any and all products, containing any and all fiber

       types” is a significant contributing factor to the development of

       mesothelioma; (2) evidence of any asbestos exposure from a product

       (regardless of fiber type or dose) establishes, unless proven otherwise, that

       the product caused an individual’s mesothelioma; and (3) brake dust caused

       decedent’s peritoneal mesothelioma: these opinions are based on an

       untested hypothesis that lacks any indicia of reliability and, therefore,

       should not have been admitted.

       {¶18} This assignment of error relates to the trial court’s admission of the

testimony of Dr. Bedrossian, who is a pathologist.         Initially, we address plaintiffs’

contention that Honeywell failed to raise an objection to the testimony at trial. The

record reflects that the trial court denied Honeywell’s motion in limine prior to the

commencement of trial. A ruling on a motion in limine may not be appealed, and a

party’s failure to raise objections during trial waives all but plain error. State v. Trimble,

122 Ohio St.3d 297, 2009-Ohio-2961, 911 N.E.2d 242, ¶ 132; State v. Diar, 120 Ohio

St.3d 460, 2008-Ohio-6266, 900 N.E.2d 565, ¶ 70. Honeywell maintains that it raised an

objection at trial and that a sidebar was held. However, no objection appears in the

referenced portion of the transcript. Even assuming a proper objection had been raised,

we find no error in the trial court’s admission of the testimony.

       {¶19} Dr. Bedrossian is board-certified in anatomical and clinical pathology and in

cytopathology. He testified to his extensive experience with asbestos-related diseases,
including pleural and peritoneal mesothelioma. He has written numerous publications on

asbestos-related disease and has reviewed medical literature relating to the subject over

the course of his career.

       {¶20} Dr. Bedrossian testified that mesothelioma is a “sentinel event” or “a signal

tumor,” and that “when you diagnose mesothelioma, it is considered caused by asbestos

until proven otherwise.”    He indicated that it is a rare disease that can result from

secondary exposure, and that “all it takes is proximity to where the asbestos is, the

duration of the exposure, and frequency of the exposure, and ultimately there must be

contact between the fiber and the susceptible cells.” He testified about the “specific

biological mechanisms” by which inhaled asbestos fibers can cause the disease.

       {¶21} Dr. Bedrossian indicated that there is no known threshold of asbestos

exposure at which mesothelioma will not occur in people.          He acknowledged that

although there is a background concentration of asbestos that may be found in the air

anywhere, that amount is minuscule. He testified that “it takes cumulative exposures”

above background to cause mesothelioma.

       {¶22} Dr. Bedrossian’s testimony included a discussion of medical literature,

articles, and studies supporting his opinion that chrysotile asbestos is a cause of pleural

and peritoneal mesothelioma, and the concept of cumulative exposure. Dr. Bedrossian

noted a statement from the literature that “there is a general agreement among many

scientists and agencies that exposure to any type of asbestos, chrysotile or amphibole,

increased the likelihood of lung cancer and mesothelioma[.]”          The literature also
indicated that the risks of disease “increased with cumulative exposures to chrysotile and

* * * also with time since first exposure.”         Dr. Bedrossian discussed the greater

susceptibility of children to contracting asbestos-related diseases.

       {¶23} Dr. Bedrossian’s testimony also discussed an article by the Environmental

Protection Agency (“EPA”) that found “millions of asbestos fibers can be released during

brake and clutch servicing.” Dr. Bedrossian agreed that when visible dust clouds are

present during brake work, thousands of fibers are being seen. Dr. Bedrossian further

agreed with the EPA’s determination that “asbestos released into the air lingers around

the garage long after a brake job is done and can be breathed in by everyone inside a

garage including customers.”      Additionally, he agreed with the EPA’s findings that

mesothelioma can be caused by very low exposures to asbestos, the cancer has occurred

among brake mechanics and their wives, even hitting a brake drum with a hammer can

release over a million asbestos fibers, and the asbestos fibers released from brake and

clutch work can be scattered throughout a garage where they can present a hazard for

months or years. Dr. Bedrossian discussed other articles linking asbestos disease to

brake repair and brake workers.

       {¶24} Dr. Bedrossian reviewed the data and was asked to make certain

assumptions in the case.            He opined that both Schwartz’s exposures to

asbestos-containing brakes made by Bendix and her exposure to asbestos dust brought

home from her father’s job contributed to her cumulative exposure to asbestos fibers,

which was a substantial factor in causing Schwartz’s peritoneal mesothelioma. He ruled
out every other cause of mesothelioma except asbestos and found “the cumulative

exposure to asbestos was the cause of her mesothelioma.” Dr. Bedrossian further stated

that when referring to cumulative exposure, he was talking about exposures that are

“significant[,] meaning above background.”

      {¶25} Contrary to Honeywell’s position, Dr. Bedrossian’s causation opinion was

not premised on a rigid application of the “each and every exposure” theory. Although

some courts have rejected the “each and every exposure” theory, others have

distinguished testimony suggesting a de minimis exposure to asbestos could cause

mesothelioma from testimony that each significant exposure to asbestos could be a cause.

Osterhout v. Crane Co., N.D.N.Y. No. 5:14-CV-208 (MAD/DEP), 2016 U.S. Dist.

LEXIS 39890, *67 (Mar. 21, 2016). Further, courts have routinely accepted testimony

that “mesothelioma can result from minor exposures to asbestos products, which is

routinely established through medical testimony, OSHA regulations, and EPA

regulations.” Id., citing Neureuther v. Atlas Copco Compressors, L.L.C., S.D.Ill. No.

13-cv-1327-SMY-SCW, 2015 U.S. Dist. LEXIS 110169, *15 (Aug. 20, 2015).

      {¶26} Ohio law applies a “substantial factor” test that considers the “manner,

proximity, and frequency” of exposure to establish causation in asbestos cases. R.C.

2307.96(B). Dr. Bedrossian considered the facts of the case, involving the manner,

proximity, and frequency of exposure, and testified that it was Schwartz’s cumulative

exposure to asbestos, comprised of exposures from her father’s brake work and from his
job, that caused her mesothelioma.       He found these exposures to be substantial,

significant, and contributing factors leading to Schwartz’s development of mesothelioma.

      {¶27} Dr. Bedrossian had been asked to assume that Webber had changed

asbestos-containing brakes approximately a half dozen times during the time Schwartz

lived in the family home.      Dr. Bedrossian’s testimony indicated thousands, if not

millions, of fibers can be released during brake work, which fibers can linger and present

a hazard for months or years. Dr. Bedrossian reviewed the pertinent facts in the case,

reviewed medical, scientific, and regulatory literature on the relevant subjects, and

applied his own knowledge, education, training, and experience to formulate his opinion.

      {¶28} Many of the criticisms raised by Honeywell are similar to those rejected by

this court in Walker v. Ford Motor Co., 8th Dist. Cuyahoga No. 100759,

2014-Ohio-4208. As recognized in Walker, “an expert’s opinion need not be generally

accepted in the scientific community to be sufficiently reliable” and “‘[e]ven a novel or

“controversial” opinion may be reliable if founded on a proper methodology.’” Id. at ¶

30, citing and quoting State v. Nemeth, 82 Ohio St.3d 202, 210, 1998-Ohio-376, 694

N.E.2d 1332. “The credibility of the conclusion and the relative weight it should enjoy

are determinations left to the trier of fact.” Nemeth at 210. Further, Honeywell was able

to challenge Dr. Bedrossian’s testimony through cross-examination and was able to

present the testimony of its own expert witnesses.

      {¶29} Because the testimony was relevant, the criteria of Evid.R. 702 were met,

and the trial court adequately performed its gatekeeping function, we find no abuse of
discretion in the trial court’s admission of the testimony of Dr. Bedrossian. Honeywell’s

first assignment of error is overruled.

                                          Dr. Guth

       {¶30} Under its second assignment of error, Honeywell claims as follows:

       The trial court committed reversible error by permitting plaintiff’s expert,

       Joseph Guth, Ph.D., a certified industrial hygienist, to testify, over

       objections, that decedent’s father’s occasional non-occupational work with

       Bendix brakes created a sufficient level of dust that is substantially

       contributed to increasing decedent’s risk for developing peritoneal

       mesothelioma because such an opinion lacks any foundation in science or

       fact.

       {¶31} Dr. Guth is a certified industrial hygienist and chemist with nearly 40 years

of experience. He testified to his educational background and credentials at trial. He

taught at the university level and operated a private testing laboratory, which was

involved with asbestos-related projects. He has testified “hundreds of times” in asbestos

litigation. Dr. Guth’s opinion in the case was based on his review of the deposition

testimony, his review of relevant medical, scientific, and regulatory literature, and his

own knowledge, education, training, and experience.

       {¶32} Because air samples were never collected at the time Schwartz resided in

her childhood home, Dr. Guth could not quantify Schwartz’s exposure to asbestos from

Bendix brakes. He performed a qualitative assessment and offered an opinion about
Schwartz’s increased risk of developing mesothelioma. He testified “qualitative” means

“we don’t necessarily put numbers on [the level of asbestos exposure,] but we know

basically if we’re looking at severe and significant exposures versus something that was

not.” He testified to his “knowledge and understanding about what activities and what

materials can release enough of a contaminant[,] in this case asbestos fibers[,] that would

lead to some type of increased risk to that individual or individuals in that area.”

       {¶33} Dr. Guth testified about the dangers of asbestos-containing products. He

indicated that exposures to chrysotile asbestos can increase one’s risk for mesothelioma,

both pleural and peritoneal.     He discussed medical articles concluding that asbestos

fibers are the cause of virtually all cases of human malignant mesothelioma; that all

asbestos types, including chrysotile and pleural, have been linked to pleural and peritoneal

mesothelioma; and that chrysotile asbestos exposures alone can cause mesothelioma. He

further testified that there is no known safe limit, or no known minimum exposure

threshold, and he discussed literature and government agencies that supported this view.

He also discussed the permissible exposure limits set forth by the Occupational Safety

and Health Administration (“OSHA”).

       {¶34} Dr. Guth testified about secondary exposures and how household exposures

can result from asbestos fibers being transported to the home. He indicated that children

are more susceptible to asbestos.        He discussed an article relating to cumulative

exposure. He also discussed the EPA article indicating that millions of fibers can be
released during brake and clutch servicing and that the fibers linger around long after the

brake job is done and can present a hazard for months or years.

       {¶35} Dr. Guth testified that he had conducted either cloud samples or air samples

of brakes “like 50 times, maybe more.” He testified that his work was not done in a

home garage, but rather in repair facilities ranging from facilities for the military to

corner gas stations. Most of his work was conducted in the early to middle 1980s. He

found that “the dust that collects in these brake drums from use of those brakes can

contain under certain circumstances some significant amounts of asbestos fibers from that

brake pad or in that brake shoe.” He indicated that in his experience “when you start to

see any kind of visible dust[,] you are way above OSHA limits with any kind of asbestos

containing product if that dust is originating from that product.”

       {¶36} Dr. Guth discussed articles relating to asbestos fibers released from brakes,

including chrysotile fibers. One article, which reported results of testing on Bendix

brake linings, indicated that “manipulation of new asbestos-containing brake components

would be expected to yield free dust containing chrysotile asbestos of respirable size” and

found that “there were free fibers associated with [Bendix brake products] right from the

factory.” This conclusion applied with respect to the samples Dr. Guth tested. Another

article, which also referenced Bendix brakes, reported high levels of exposure to asbestos

fibers during brake work, including blowing out brake dust from drums, wiping away dust

with a rag, and grinding.
       {¶37} Dr. Guth opined that people working with asbestos-containing brake linings

would be exposed to “very significant levels of exposure and that they would be put at an

increased risk for mesothelioma[,]” along with other household members. After being

asked to make certain assumptions in the case, Dr. Guth offered the opinion that

Schwartz’s childhood home would have been contaminated with significant amounts of

asbestos from Webber’s brake work and that Webber’s clothing that was comingled in the

family laundry would have transferred the fibers to the clothing of all other household

members and subjected them to secondary exposures. After making further assumptions

in the case, Dr. Guth opined that Schwartz would have had significant exposures to

asbestos fibers generated from the Bendix brakes used by Webber. Dr. Guth further

opined that Schwartz would have been at increased risk for mesothelioma “because we

don’t know of a level that was safe and we do know these fibers derived from that kind of

product and moving through the home and through the laundry process would have

continued to expose her for literally years.”     Dr. Guth also found that Webber’s

workplace exposures to asbestos-containing products would have increased Schwartz’s

risk for mesothelioma.

       {¶38} A quantitative analysis or testimony regarding a dose-response relationship

was not necessary for rendering the challenged testimony admissible. As recognized by

the Sixth District:

       “[R]arely are humans exposed to chemicals in a manner that permits a
       quantitative determination of adverse outcomes. * * * Consequently, while
       precise information concerning the exposure necessary to cause specific
       harm to humans and exact detail pertaining to the plaintiff’s exposure are
      beneficial, such evidence is not always available, or necessary, to
      demonstrate that a substance is toxic to humans given substantial exposure
      and need not invariably provide the basis for an expert’s opinion on
      causation.”

Cutlip v. Norfolk S. Corp., 6th Dist. Lucas No. L-02-1051, 2003-Ohio-1862, ¶ 52, quoting

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 264 (4th Cir.1999).

      {¶39} Honeywell also complains that Dr. Guth’s personal experience of testing

brake dust was not conducted in a home garage. However, Dr. Guth acknowledged this

in his testimony. The evidence was offered to demonstrate the release of significant

asbestos fibers during substantially similar types of brake work, which was directly

related to the type of exposure involved in this case. As the Ohio Supreme Court has

recognized, when an experiment is not represented to be a reenactment and deals with one

aspect or principle directly related to the cause or result of the occurrence, the exact

conditions need not be duplicated. Miller, 80 Ohio St.3d at 614-615, 1998-Ohio-178,

687 N.E.2d 735. “Quite obviously, if we were to hold that a test or experiment must

exactly recreate the conditions present at the time an injury was sustained, a plaintiff

would rarely be able to overcome an opponent’s motion for summary judgment. We are

unwilling to require such proof.” Miller at 615. Any dissimilarity between the tests and

the conditions to which Schwartz was exposed goes to the weight of the evidence, not to

its admissibility. See id.; see also Werts v. Goodyear Tire & Rubber Co., 8th Dist.

Cuyahoga No. 91403, 2009-Ohio-2581, ¶ 12-13, 23.

      {¶40} Further, we are not persuaded by Honeywell’s argument that Dr. Guth’s

opinions were not supported by peer-reviewed literature. The record reflects that Dr.
Guth’s testimony included a review of numerous publications supporting his opinions.

Even had there been a lack of peer review or general acceptance by the scientific

community, these are not prerequisites to admissibility.      Miller at 613.     “Relevant

evidence based on valid principles will satisfy the threshold reliability standard for the

admission of expert testimony. The credibility to be afforded these principles and the

expert’s conclusions remain a matter for the trier of fact.” Nemeth, 82 Ohio St.3d at 211,

1998-Ohio-376, 694 N.E.2d 1332.

       {¶41} On the record before us, we find Dr. Guth’s testimony complied with the

requirements of Evid.R. 702 and the trial court did not abuse its discretion in allowing

plaintiffs’ expert to testify. Honeywell’s second assignment of error is overruled.

                             Directed Verdict --- Causation

       {¶42} Under its third assignment of error, Honeywell claims as follows:

       The trial court committed reversible error by denying defendant’s motion

       for a directed verdict as to plaintiff’s claims, because plaintiff’s evidence

       was legally insufficient to establish that Honeywell’s product was either

       generally or specifically causative of decedent’s peritoneal mesothelioma.

       {¶43} We employ a de novo standard of review in evaluating the grant or denial of

a motion for directed verdict. Groob v. KeyBank, 108 Ohio St.3d 348, 2006-Ohio-1189,

843 N.E.2d 1170, ¶ 14. A motion for directed verdict is properly granted if “the trial

court, after construing the evidence most strongly in favor of the party against whom the

motion is directed, finds that upon any determinative issue reasonable minds could come
to but one conclusion upon the evidence submitted and that conclusion is adverse to such

party.” Civ.R. 50(A)(4).

       {¶44} In cases involving exposure to a toxic substance, expert medical testimony is

generally necessary to establish both general causation, i.e., that the toxic substance is

capable of causing the particular disease, and specific causation, i.e., that the disease was

in fact caused by the toxic substance. Terry, 115 Ohio St.3d, 351, 2007-Ohio-5023, 875

N.E.2d 72, paragraph one of the syllabus; Walker, 8th Dist. Cuyahoga No. 100759,

2014-Ohio-4208, at ¶ 21.

       {¶45} Further, the Ohio Supreme Court has held that “[f]or each defendant in a

multidefendant asbestos case, the plaintiff has the burden of proving exposure to the

defendant’s product and that the product was a substantial factor in causing the plaintiff’s

injury.”    Horton v. Harwick Chem. Corp., 73 Ohio St.3d 679, 1995-Ohio-286, 653

N.E.2d 1196, paragraph one of the syllabus; see also R.C. 2307.96.

       {¶46} The “substantial factor” test is set forth under R.C. 2307.96(B), 3 which

provides:

       In determining whether exposure to a particular defendant’s asbestos was a
       substantial factor in causing the plaintiff’s injury or loss, the trier of fact in
       the action shall consider, without limitation, all of the following:

       (1) The manner in which the plaintiff was exposed to the defendant’s
       asbestos;
       3
          The notes to R.C. 2307.96 indicate that “[t]he consideration of these factors
involving the plaintiff’s proximity to the asbestos exposure, frequency of the
exposure, or regularity of the exposure in tort actions involving exposure to asbestos
is consistent with the factors listed by the court in Lohrmann v. Pittsburgh Corning
Corp., [782 F.2d 1156 (4th Cir.1986)].”
      (2) The proximity of the defendant’s asbestos to the plaintiff when the
      exposure to the defendant’s asbestos occurred;

      (3) The frequency and length of the plaintiff’s exposure to the defendant’s
      asbestos;

      (4)   Any factors that mitigated or enhanced the plaintiff’s exposure to

      asbestos.

      {¶47} Plaintiffs presented expert testimony indicating that exposure to chrysotile

asbestos is a cause of pleural and peritoneal mesothelioma, and that Schwartz’s

significant and cumulative exposure to asbestos fibers from Bendix brakes was a cause of

her peritoneal mesothelioma. Moreover, there was evidence to support a finding that

Schwartz’s exposures to asbestos fibers from Bendix brakes was a substantial factor in

causing her peritoneal mesothelioma.

      {¶48} Plaintiffs introduced evidence of the manner, proximity, frequency, and

regularity of Schwartz’s exposure to Bendix brakes. The evidence in this case showed

that during the relevant time period, Schwartz was exposed to asbestos from Bendix

brakes that was released into the family home through her father’s brake work in the

garage.   Webber changed his Bendix brakes at least a half dozen times and would

remove and wipe down the brakes annually. He testified to seeing “a lot of brake dust”

when performing this brake work. Although no expert quantified the precise amount of

chrysotile asbestos to which Schwartz would have been exposed from Bendix brakes, the

expert testimony indicated that significant amounts of respirable fibers would have been

released into the garage and the home; that visible dust far exceeds known safe limits and
would have increased the risk of developing mesothelioma; that the asbestos fibers would

have lingered around long after the brake work was done; that Schwartz, who resided in

the family home for 18 years, experienced significant levels of exposure; that youth can

be an aggravating factor; and that Schwartz’s cumulative exposure was the cause of her

mesothelioma.    The opinions of Plaintiffs’ experts were based on reliable scientific

evidence.

       {¶49} Construing the evidence most strongly in favor of plaintiffs, we find that

reasonable minds could have found in favor of plaintiffs on the causation issues.

Honeywell’s third assignment of error is overruled.

                            Directed Verdict --- Design Defect

       {¶50} Under its fourth assignment of error, Honeywell claims as follows:

       The trial court committed reversible error by denying defendant’s motion

       for a directed verdict as to plaintiff’s statutory claim for design defect.

       Pursuant to R.C. 2307.75(F), plaintiff’s evidence at trial was legally

       insufficient because plaintiff failed to present any evidence that a practical

       and technically feasible alternative design or formulation was available at

       the time of use which would not have substantially impaired the usefulness

       or intended purpose of defendant’s product.

       {¶51} In the fourth assignment of error, Honeywell argues the trial court erred in

overruling its motion for directed verdict on plaintiffs’ statutory claim for design defect.

Under Ohio’s products liability act, a product is defective in design if, “at the time it left
the control of its manufacturer, the foreseeable risks associated with its design or

formulation * * * exceeded the benefits associated with that design or formulation,”

R.C. 2307.75(A). To succeed on a design-defect claim, a plaintiff must establish, by a

preponderance of the evidence, that (1) the product was defective in design or

formulation, was defective due to inadequate warning or instruction, or was defective

because it did not conform to its manufacturer’s representation; (2) the defective design

was a proximate cause of the harm for which the plaintiff seeks to recover compensatory

damages; and (3) the manufacturer designed the actual product that caused the plaintiff’s

harm. R.C. 2307.73(A). A product will not be considered defective in design unless the

plaintiff demonstrates that a practical and technically feasible alternative design to the

product was available that would have prevented the harm for which the plaintiff seeks to

recover, without substantially impairing the usefulness of the product. Zang v. Cones,

1st Dist. Hamilton No. C-140274, 2015-Ohio-2530, ¶ 17, citing R.C. 2307.75(F).

       {¶52} Expert testimony is not necessary to establish a design-defect claim if the
subject matter involved is not overly complex and is within the knowledge and
comprehension of a layperson. Zang at ¶ 32, citing Adkins v. Yamaha Motor Corp.,
2014-Ohio-3747, 17 N.E.3d 654, ¶ 24 (4th Dist.).

      Although, expert testimony may be required if the existence of a technically
      feasible alternative design is knowledge beyond that possessed by the
      average lay person, if a claim involves a simple device without complex
      features or designs, circumstantial evidence may be sufficient to establish
      that a defect existed.

(Citations omitted.) Adkins at ¶ 57. This is not a case in which the alleged design defect

and the existence of a technically feasible alternative is so complex as to be beyond the

knowledge of a layperson.
      {¶53} In this case, there was testimony and record evidence supporting plaintiffs’

design-defect claim.   There was testimony and evidence showing that Bendix was

manufacturing non-asbestos-containing brakes during the period of time relevant to this

case. The testimony of Bendix’s corporate representative, Joel Cohen, established that

Bendix corporation had developed an asbestos-free braking product for certain

passenger-type vehicles as early as 1968 or 1969. Further, there was evidence that

“semimetallics [non-asbestos-containing brakes] operate satisfactorily” in passenger cars

and “[t]he improved performance of semimetallics compensates for their higher costs[.]”

Thus, there was evidence supporting plaintiffs’ claim that a safer, practical, and

technically feasible alternative design was available. After viewing this evidence in a

light most favorable to plaintiffs, the trial court was compelled to deny Honeywell’s

motion for directed verdict. Honeywell’s fourth assignment of error is overruled.

                                  The Welch Article

      {¶54} Under its fifth assignment of error, Honeywell claims as follows:

      The trial court committed reversible error by permitting plaintiff, over

      objections, to use and rely upon an amicus brief which was subsequently

      published and entitled “Asbestos Exposure Causes Mesothelioma, But Not

      This Asbestos Exposure: An Amicus Brief to the Michigan Supreme Court”

      because the article is hearsay for which there is no valid exception to its

      exclusion.
       {¶55} In the fifth assignment of error, Honeywell argues the trial court erred in

denying its motion in limine to exclude an article entitled “Asbestos Exposure Causes

Mesothelioma, But Not This Asbestos Exposure: An Amicus Brief to the Michigan

Supreme Court” by Dr. Laura S. Welch (“the Welch article”). Honeywell argues the

article is hearsay for which there is no valid exception.

       {¶56} A trial court is vested with broad discretion in determining the admissibility

of evidence so long as such discretion is exercised in compliance with the rules of

procedure and evidence. Rigby v. Lake Cty., 58 Ohio St.3d 269, 569 N.E.2d 1056

(1991). “‘Hearsay’ is a statement, other than one made by the declarant while testifying

at the trial or hearing, offered in evidence to prove the truth of the matter asserted.”

Evid.R. 801(C). Pursuant to Evid.R. 802, hearsay is inadmissible unless it falls within

one of the exceptions listed in Evid.R. 803.

       {¶57} Plaintiffs argue the Welch article falls within the “Learned Treatise”

exception to the hearsay rule provided in Evid.R. 803(18). Evid.R. 803(18) establishes

that an expert witness may discuss the content of learned treatises during direct

examination so long as the treatise has been established as reliable authority.

       {¶58} We recognize cases involving plaintiffs with mesothelioma have specifically

addressed the admissibility of the Welch article as a learned treatise. See, e.g., Yates v.

Ford Motor Co., E.D.N.C. No. CV-752-FL, 2015 U.S. Dist. LEXIS 70476 (May 30,

2015); Gibboney v. A.W. Chesterton Co., Cuyahoga C.P. No. 676502, 2011 Ohio Misc.

LEXIS 1026 (July 15, 2011). These courts concluded that although the Welch article is
a work of professional literature, it was not admissible under the learned treatise

exception to the hearsay rule because it lacked the indicia of reliability required for

admissibility. Yates at *28; Gibboney at *4-6. Those cases focused on the fact that the

article was used as an advocacy piece. We do not reach the same conclusion herein.

       {¶59} We are not persuaded that the Welch article lacks the necessary reliability to

qualify as a learned treatise. The Welch article is a collection of evidence to support the

conclusion that asbestos dust from brakes causes mesothelioma.          In addition to Dr.

Welch, there are 51 signatories to the article. The article states: “The signers of this

paper represent hundreds of years of experience researching, diagnosing and treating

asbestos-related diseases in workers and their families.” The signers “have published

extensively in this field for more than 30 years and have conducted dozens of

epidemiologic and other studies into the issues of asbestos and disease.” The article

contains 78 references to outside sources. Although the article was submitted as an

amicus brief to the Michigan Supreme Court, it was also published in a medical journal

subject to peer review.

       {¶60} Under Evid.R. 803(18), a learned treatise established as reliable by expert

testimony is admissible for substantive purposes if relied upon by the expert in direct

examination. The expert testimony in this case established that Welch and the other 51

signers of the article are well respected in the field of asbestos-related disease. Both Dr.

Bedrossian and Dr. Guth endorsed the Welch article and its conclusions. Under these
circumstances, we do not find the trial court abused its discretion in permitting plaintiffs’

experts to use the Welch article in support of their opinions.

       {¶61} Even had we found the Welch article to be inadmissible hearsay, we find

that any error in allowing plaintiffs’ experts to testify regarding any statements contained

in the Welch article would amount to harmless error. A court’s error may be considered

harmless if it does not affect the substantial rights of the parties. Cappara v. Schibley, 85

Ohio St.3d 403, 709 N.E.2d 117 (1999).

       {¶62} The admission of statements from the Welch article was harmless because it

was cumulative to other admissible evidence on the issue of causation. Dr. Bedrossian

and Dr. Guth both discussed numerous other peer-reviewed articles that shared the Welch

article’s conclusion that asbestos from brakes can and does cause mesothelioma. Under

these circumstances, the Welch article would not have made a difference to the outcome

of the trial. Therefore, its admission into evidence was harmless. Honeywell’s fifth

assignment of error is overruled.

                           Cross-appeal — Punitive Damages

       {¶63} In the cross-appeal, plaintiffs raise one assignment of error that claims as

follows:

       The trial court committed reversible error by sua sponte granting a directed

       verdict against plaintiffs on their claim for punitive damages where the jury

       heard evidence establishing that defendant acted with “conscious disregard
       for the rights and safety of other persons that has a great probability of

       causing substantial harm.”

       {¶64} Plaintiffs challenge the trial court’s directed verdict on their claim for

punitive damages. Pursuant to R.C. 2307.80(A), a plaintiff is entitled to recover punitive

damages on a product liability claim when the plaintiff establishes, by clear and

convincing evidence, that the requisite harm “was the result of misconduct of the

manufacturer or supplier in question that manifested a flagrant disregard of the safety of

persons who might be harmed by the product in question.”

       {¶65} Initially, the record reflects that prior to trial, Honeywell filed a motion to

dismiss the claim for punitive damages, but requested the court to bifurcate the punitive

damages phase of the trial and defer ruling on the motion to dismiss until after the

compensatory damages phase of the trial. Plaintiffs had no objection to the bifurcation.

The trial court granted the motion to bifurcate and deferred ruling on the motion to

dismiss.

       {¶66} After the jury returned its verdict awarding compensatory damages to

plaintiffs, the trial judge dismissed the jurors. Thereupon, a discussion was had off the

record, followed immediately by the following statement by the trial court:          “With

respect to the plaintiff’s request about punitive damages, I’ve directed a verdict in favor

of the defendant on the issue of punitive damages.” From the record, it can be inferred

that Honeywell renewed its motion for a directed verdict on the punitive damages claim

off the record.
      {¶67} Plaintiffs argue the trial court did not state the reason for its decision on the

record. Because plaintiffs failed to raise an objection, they waived the requirement under

Civ.R. 50(E) for the court to state the basis for its decision to grant a directed verdict.

Snavely Dev. Co. v. Acacia Country Club, 8th Dist. Cuyahoga No. 86475,

2006-Ohio-1563, ¶ 25.        However, on appeal, plaintiffs still may challenge the trial

court’s decision to grant the directed verdict. See generally id. at ¶ 29; Joseph G.

Stafford & Assocs. v. Skinner, 8th Dist. Cuyahoga No. 68597, 1996 Ohio App. LEXIS

4803, *14 (Oct. 31, 1996).

      {¶68} Plaintiffs argue that the trial court erred because there was substantial

evidence in the record to support their claim for punitive damages. Plaintiffs claim the

evidence presented at trial revealed that Bendix sold asbestos-containing brakes, first

without warning, and later with an inadequate warning; that Bendix continued to

manufacture asbestos-containing brakes for more than 30 years after it had developed an

asbestos-free alternative; that Bendix delayed placing adequate warnings on its product

and delayed manufacturing asbestos-free brakes because of cost concerns; and that

Bendix engaged in the foregoing conduct long after having direct knowledge that

asbestos in brake dust causes deadly diseases, including mesothelioma.

      {¶69} Plaintiffs’ expert, Dr. David Rosner, a Harvard University educated

historian and Columbia University professor, testified to the evolution of scientific

knowledge concerning asbestos-related disease.        His review of available literature

revealed that in the 1960s it became widely accepted that asbestos exposure causes
mesothelioma and that secondary exposures could cause asbestos-related disease.

Further, by 1968 researchers had established that all forms of asbestos, including

chrysotile asbestos, could cause mesothelioma. Dr. Rosner discussed an article from

1968 linking chrysotile asbestos found in brakes with mesothelioma.            There was

documentary evidence in the case showing Bendix’s awareness of the reports of dangers

of asbestos in the 1960s, and its direct knowledge of the hazards of asbestos in the 1970s.

 There also was evidence of resistance by the brake industry, including Bendix, to comply

with OSHA’s standard for warning labels, followed by warning labels that arguably were

not adequate. Finally, there was evidence that despite having non-asbestos alternatives

available as early as 1968 or 1969, Bendix continued manufacturing asbestos-containing

brakes.

       {¶70} Although Honeywell counters with other evidence in the case, and claims

there is no evidence that Bendix failed to comply with any governmental safety or

performance standard with respect to any Bendix brakes, those are matters that go to the

weight of the evidence and its defense. As the Ohio Supreme Court has stated:

        “The law in Ohio regarding directed verdicts is well formulated. In
       addition to Civ.R. 50(A), it is well established that the court must neither
       consider the weight of the evidence nor the credibility of the witnesses in
       disposing of a directed verdict motion. * * * Thus, if there is substantial
       competent evidence to support the party against whom the motion is made,
       upon which evidence reasonable minds might reach different conclusions,
       the motion must be denied.” (Citations and quotations omitted.)
Estate of Cowling v. Estate of Cowling, 109 Ohio St.3d 276, 2006-Ohio-2418, 847 N.E.2d

405, ¶ 31, quoting Strother v. Hutchinson, 67 Ohio St.2d 282, 284-285, 423 N.E.2d 467

(1981).

       {¶71} Upon our review, we find plaintiffs presented substantial competent

evidence to defeat a motion for directed verdict. Upon construing the evidence most

strongly in plaintiffs’ favor, reasonable minds could reach different conclusions on the

issue of whether there was clear and convincing evidence that Bendix manifested a

flagrant disregard of the safety of persons who might be harmed by the product in

question. Accordingly, the trial court erred in granting a directed verdict on the issue of

punitive damages. On remand, the trial court is directed to conduct a new trial on the

issue of punitive damages. See Link v. FirstEnergy Corp., 2014-Ohio-5432, 25 N.E.3d

1095, ¶ 53 (8th Dist.). Plaintiffs’ assignment of error is sustained.

                                        Conclusion

       {¶72} For the foregoing reasons, we affirm the judgment in favor of plaintiffs, and

we reverse the trial court’s directed verdict on punitive damages. We remand this cause

to the trial court to conduct a new trial on plaintiffs’ claim for punitive damages. “[I]f

the trier of fact determines that the manufacturer or supplier in question is liable for

punitive or exemplary damages in connection with a product liability claim, the amount of

those damages shall be determined by the court.” R.C. 2307.80(B).

       {¶73} Judgment affirmed in part; reversed in part. Case remanded.
       It is ordered that appellees recover from appellants costs herein taxed.   The

court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR